Citation Nr: 0527273	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-15 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether a child of the veteran was permanently incapable of 
self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to June 1966.  
He died on December [redacted], 1996.  The appellant is his surviving 
spouse and the mother of the child for whom benefits are 
sought in this case.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2002 by the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2004, the Board remanded this case for procedural 
reasons to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  The case was returned to the Board in 
September 2005.  

FINDINGS OF FACT

There is no competent medical evidence that physical and/or 
mental impairments rendered the child of the veteran 
permanently incapable of self-support prior to attaining the 
age of 18 years.  


CONCLUSION OF LAW

The child of the veteran was not permanently incapable of 
self-support prior to attaining the age of 18 years.  38 
U.S.C.A. §§ 101(4)(A)(ii), 5107 (West 2002); 
38 C.F.R. §§ 3.315(a), 3.356 (2004)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished by the AMC to the appellant in 
March 2004 contained the four elements of notice listed by 
the Court in Pelegrini II and thereby fulfilled VA's duty to 
notify pursuant to the VCAA and its implementing regulations.  
After the AMC's March 2004 letter was returned to VA by the 
United States Postal Service (USPS) due to the expiration of 
a mail forwarding order which the appellant had provided to 
the USPS, the AMC re-mailed the VCAA notice letter to the 
appellant's address of record in North Dakota.

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  The appellant and her 
representative have not identified any physicians or medical 
facilities which evaluated or treated the veteran's child 
prior to his attaining the age of 18 years other than the 
clinic whose report dated in November 1994 is of record.  
Therefore, the Board concludes that further assistance is not 
required and that the case is ready for appellate review.  

II. Legal Criteria

VA provides certain benefits for children of veterans shown 
to be permanently incapable of self-support by reason of 
mental or physical defect prior to attaining the age of 18 
years.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.315(a), 3.356 (2004).  The phrase permanent incapacity for 
self-support contemplates disabilities which are totally 
incapacitating to the extent that the person would be 
permanently incapable of self-support through his or her own 
efforts by reason of physical or mental defects.  The focus 
of analysis must be on the individual's condition at the time 
of his 18th birthday; it is that condition which determines 
whether he is entitled to the status of a helpless child.  If 
he is shown capable of self-support at the age of 18, the 
Board need go no further.  Dobson v. Brown, 4 Vet. App. 443 
(1993).

To establish entitlement to the benefit sought, various 
factors under 38 C.F.R. 
§ 3.356 are for consideration. Principal factors for 
consideration are:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self- support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self- support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self- support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

III. Factual Background 

The only medical evidence in this case concerning the state 
of health and the physical and mental capacity of the child 
of the veteran for whom VA benefits are sought consists of a 
report of psychological testing of the veteran's child in 
November 1994 and a report dated in October 2002 by a 
physician at a US Public Health Service (PHS) Hospital.  The 
birth certificate of the veteran's son shows that he was born 
to the appellant and the veteran on January [redacted], 1979.  
Therefore, he was approximately 15 years and 11 months old at 
the time of the November 1994 psychological testing and he 
was approximately 23 years and 10 months old at the time of 
the report by the PHS physician.  

In November 1994, the veteran's son (who was 15 years and 11 
months old) was taken by the appellant to a private clinic in 
Grand Forks, North Dakota, for evaluation.  By way of 
history, she related that the veteran's son had sustained 
injuries, including a closed head injury, in a motor vehicle 
accident in July 1994, after which he was hospitalized for 
treatment.  It was noted that she did not bring any records 
of the veteran's son's hospitalization for review.  The 
appellant stated that after the accident the veteran's son 
seemed to have trouble maintaining a train of thought.  She 
stated that he had not returned to school as a ninth grade 
student.  The appellant also stated that the veteran's son 
had been drinking alcohol heavily prior to and since the July 
2004 motor vehicle accident.  The appellant indicated that 
the veteran's son had gotten good grades in school when he 
applied himself and that when his ability to learn had been 
tested she was told that he did not have a learning 
disability.  Finally, she said that the veteran's son had 
been in good physical health before the July 2004 accident.

When questioned by the examining neuropsychologist, the 
veteran's son stated that he often thought about the July 
2004 motor vehicle accident in which he was injured and that 
he was afraid to ride in a car.  Psychological tests were 
administered to the veteran's son, which resulted in an 
impression of intellectual functioning in the borderline-
defective range overall with notable impairment in verbal 
fluency, attention/concentration consistency, and verbal 
learning and memory, in addition to milder relative 
impairment in confrontation naming and foresight and planning 
in a 15 year old male with a history of traumatic brain 
injury.  The examiner reported her opinion that the veteran's 
son could return to school and that initially he should 
attend school only half a day.  The diagnostic impressions 
were post-concussion syndrome and post-traumatic stress 
syndrome.

In October 2002, a PHS physician reported that the veteran's 
son (who was then 23 years and 10 months old) had been 
diagnosed in 2001 (when he was 21 years of age) with 
hepatitis-C secondary to intravenous drug abuse.

The Board notes that there is no medical evidence pertaining 
to the veteran's son's physical or mental condition from 
November 1994, when he was 15 years and 11 months old, until 
January 1997, when he attained the age of 18 years, which is 
a period of time of two years and two months, and the 
appellant has not identified any health care providers as 
having treated the veteran's son during that period of time.

IV. Analysis

The Board finds that the only probative evidence on the 
question of whether, prior to attaining the age of 18 years 
on January [redacted], 1997, the veteran's son was permanently 
incapable of self-support by reason of physical and/or mental 
disabilities, would be competent medical evidence.  Competent 
medical evidence means evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).  Although there is competent evidence 
by a private neuropsychologist that, prior to his 16th 
birthday, the veteran had limited cognitive abilities as well 
as psychological symptoms related to the experience of being 
injured in a motor vehicle accident in July 2004, the private 
neuropsychologist who evaluated the veteran's son in November 
1994 did not state an opinion that he was permanently 
incapable of self-support at that time or that he would be so 
in the future.  Indeed, there is no medical finding in this 
case that, in January 1997, when he turned 18, the veteran's 
son was incapable of self-support.  The private physician's 
October 2002 statement did not address that medical question.  
Furthermore, the appellant, as a layperson, is not qualified 
to offer an opinion on a question of medical diagnosis or 
medical causation, see Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992), and so her opinion in that 
regard lacks probative value.  Therefore, the Board must 
conclude that the preponderance of the credible evidence of 
record is against the appellant's claim, and so entitlement 
to the benefit sought on appeal is not established.  See 38 
U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.315(a), 
3.356 (2004).

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

The child of the veteran not having been found to have been 
permanently incapable of self-support prior to attaining the 
age of 18 years, the appeal is denied.  



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


